Citation Nr: 9906905	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-17 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to July 
1989, with six years prior active service.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent evaluation for the veteran's 
hypertension.


FINDING OF FACT

The veteran's hypertension is manifested by recorded blood 
pressure readings ranging from 126/94 to 180/110 over a 
period of several years. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 4.104, Part 4, 
Diagnostic Code 7101 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates 
increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
38 C.F.R. § 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  Further, where there is a question as 
to which of two evaluations applies to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (1998).

Hypertension is evaluated under 38 C.F.R. Part 4, Diagnostic 
Code 7101.  A rating of 10 percent is assigned where the 
diastolic pressure predominantly remains at 100 or more, or 
where the systolic pressure primarily remains at 160 or more; 
or, the veteran has a history of a diastolic pressure of 100 
or more and requires continuous medication for control.  To 
warrant the next higher rating of 20 percent, the veteran 
must demonstrate a diastolic pressure predominantly at 110 or 
more, or a systolic pressure predominantly of 200 or more.  A 
rating of 40 percent requires evidence of a diastolic 
pressure of 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1998).

II. Factual Background

A review of the veteran's record discloses that the RO 
granted service connection for hypertension in a rating 
decision dated in July 1992 and assigned a 10 percent 
evaluation, initially effective from December 1991, and 
subsequently changed to an effective date of November 1991.  
At the time of the initial rating, before the RO for 
consideration were the veteran's service medical records, two 
hospital reports dated in 1990, a 1991 private medical clinic 
report, and two 1992 VA examinations.  Generally, the 
veteran's service medical records indicated an elevated blood 
pressure reading of 138/100 at time of entry into service and 
treatment with medication beginning in 1983.  The private 
medical clinic report revealed treatment for uncontrolled 
hypertension.  On an Emergency room visit in March 1990, his 
blood pressure was 130/100.  It was noted that he had 
discontinued his medication 5 years earlier.  

VA medical certificates for treatment in October 1992 and 
July 1993 disclosed blood pressure readings of 166/112; and 
150/110; 150/114; and 150/110 respectively.  A December 1993 
medical certificate noted a reading of 147/92.  VA outpatient 
records for treatment of hypertension and other complaints 
include a November 1994 record that reveals blood pressure 
readings of 174/107 and 180/110.  A February 1995 entry 
discloses a blood pressure reading of 170/104 and a September 
1995 report includes a blood pressure reading of 152/103.  A 
record for treatment in January 1997 reveals two blood 
pressures reading of 122/90 and 128/100.

The veteran also monitored his blood pressure by taking 
readings over a two-month period from May to July 1997.  
During that period of time, the veteran noted ten readings as 
follows: on 4 occasions in May, the veteran's blood pressure 
measured at 120/115, 110/111, 110/109, and 126/115.  In June, 
the veteran recorded blood pressure readings of 126/94 and 
120/108.  In July, the veteran recorded 4 readings of 
117/100, 123/96, 123/108, and 128/97.  

Of record also is a general medical evaluation dated in June 
1998, in which the physician reports the veteran's history of 
hypertension and medications.  On examination, the physician 
noted that the veteran is significantly obese, in no acute 
distress, with persistent elevated blood pressure.  The 
veteran's blood pressure readings during the examination were 
noted as 160/100 (sitting), and 160/106 (standing). A reading 
ten minutes afterward was reported at 170/100 in a seated 
position.
III.	Analysis

In this case before the Board, the determinative issue is 
whether the veteran is entitled to an evaluation in excess of 
10 percent for his hypertension.  Initially, the Board finds 
that the veteran in this case has indicated increased 
disability, and as such, the case is well grounded.  
38 U.S.C.A. § 5107; see also Proscelle v. Derwinski, 2 Vet. 
App. 629.  As the issue involves entitlement to an increased 
evaluation, the veteran's present level of disability is of 
primary concern.  Although a rating specialist must review 
the recorded history of a disability to make an accurate 
evaluation, the regulations do not give past medical history 
reports precedence over current findings.  38 C.F.R. § 4.2; 
see also Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran alleges that he is entitled to an evaluation 
above the current 10 percent for his service-connected 
hypertension.  As was already noted above, a 20 percent 
evaluation for hypertension requires diastolic pressures 
predominantly of 110 or more or systolic pressures of 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A thorough 
review of the evidence of record discloses that in the 
veteran's most recent examination in June 1998, the physician 
reported three blood pressure readings, all with diastolic 
pressures of less than 110, and no systolic pressures above 
170.  In this context, the Board finds that the clinical data 
do not substantiate the required manifestations to meet the 
schedular criteria for the next higher evaluation of 20 
percent.  Id.  More specifically, the veteran's recorded 
blood pressure readings during the 1998 examination do not 
rise to the level of neither the diastolic nor systolic 
pressures required in the rating criteria for a 20 percent 
evaluation.  Id.

Over the period from 1992 to 1997, the veteran's blood 
pressure was measured on several occasions related to 
treatment for other disorders.  On one occasion in October 
1992, the record reveals a reading of 166/112.  In a report 
dated in July 1993, blood pressure readings of 150/110 and 
150/114 are noted.  Further, in a November 1994 report, the 
veteran's blood pressure was measured at 174/107 and 180/110.  
However, more recently, in January 1997 the veteran's blood 
pressure was recorded as 122/90 and 128/100.  In this 
respect, the veteran has not demonstrated predominant 
diastolic pressures of 110 or over, or systolic pressure of 
200 or more, during the most recent examination.  Id.

The Board does acknowledge that the veteran provided evidence 
of self-monitoring over a two-month period in 1997 as stated 
earlier herein.  The Board does believe that the veteran did 
measure and record his blood pressure readings during that 
period of time.  However, the veteran has not provided 
evidence of medical training or qualifications, and as a lay 
person, he is not sufficiently skilled or trained to render 
competent medical opinions or diagnoses.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Thus, although the 
Board accepts that the veteran's blood pressure readings 
between May and July 1997 are included in the record, only 
limited weight may be given to those results.  Essentially, 
the veteran's personal record does not constitute competent 
evidence for the purposes of an increased evaluation of his 
hypertension.  Furthermore, even if the Board were to 
consider the veteran's recordings, his blood pressure 
readings over that period of time predominantly do not rise 
to the level of impairment required under the regulations for 
a 20 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  

Therefore, in light of the above, the Board concludes that 
the veteran's current evaluation of 10 percent for his 
hypertension is appropriate.  In view of the absence of 
appreciable objective impairment, and the veteran's ability 
to function, the record demonstrates that the current rating 
adequately addresses the degree of impairment attributable to 
the veteran's hypertensive disability generally.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


